Title: To Thomas Jefferson from Albert Gallatin, 16 February 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     16 Feby. 1805
                  
                  The last paragraph of the enclosed letter confirms the charge against the lessees of the Salt spring on Wabash. If you shall approve—, the Governor may be authorized to appoint an Agent on the principles of my former communication to you or of those of Mr Harrison’s letter— 
                  Respectfully Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               